PER CURIAM:
Nearly six months after judgment by default had been entered against appellant for the balance due under a promissory note, he moved to vacate the judgment. His motion was denied and he has appealed.
The grounds set forth in appellant’s two affidavits could constitute a showing that his default was due to mistake, inadvertence, surprise, or excusable neglect, but nothing more. The trial court’s Rule 60(b) “requires that a motion on these grounds be filed not more than three months after judgment.
Affirmed.